DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 7, 2022 has been entered.  Claims 1, 40-42, and 44-58 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 43 and incorporation of analogous limitations thereof into independent claim 1.  Applicant’s amendments to the claims have overcome the previous rejection under 35 U.S.C. 112(b) of claims 48, 51, and 52.   Applicant’s amendments have not overcome the previous antecedent basis and indefiniteness rejection under 35 U.S.C. 112(b) of claim 44.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 44: Claim 44 recites the terms “the strap” and “said strap,” which lack sufficient antecedent basis.
Furthermore, Examiner notes that it is ambiguous if it is the strap or a specific side thereof that is configured to face the human user’s upper limb part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 40-42, 44, 45, 49, 50, 53-56, and 58 are rejected as being unpatentable under 35 U.S.C. 103 over:
Huo et al. "Control of a rehabilitation robotic exoskeleton based on intentional reaching direction," 2010 International Symposium on Micro-NanoMechatronics and Human Science, 2010, pp. 357-362, doi: 10.1109/MHS.2010.5669522 (hereinafter – Huo)
Wood et al. (US 20020143277 A1) (hereinafter – Wood).
Re. Claims 1, 54, and 55: Huo teaches a human intention detection device configured to detect an intended motion of a human user, and to generate an output (Abstract: intention-driven robotic control),
the human intention detection device comprising:
a first force sensing device configured to mount around an upper part of a limb part of the human user so as to allow sensing of muscle contraction (Fig. 1: upper arm ring),
wherein the first force sensing device comprises a plurality of force sensors spatially distributed to allow detection of different muscle parts of the human user's upper limb part and to generate outputs accordingly (Fig. 1: embedded force sensing resistors (FSRs) distributed about upper arm ring), and
a processor device configured to receive said outputs from the force sensors of the first force sensing device (Fig. 3: control architecture),
wherein the processor device comprises a processor configured to execute a detection algorithm in response to said outputs from the force sensors of the first force sensing device (Fig. 3: control architecture having mode recognition, IRD construction, decision making, encoders, decision making, kernel filtering (KF)), and
wherein the processor device is configured to output in real-time (Fig. 9: signals processed on a time scale of seconds; Examiner notes that no context is given for the term “real-time” – anything happening in time can be considered to occur “in real-time”)
an intended motion (Figs. 7, 8: trajectory of upper limb and comparison of inferred vs observed intentional reaching direction (IRD)) and 
an intended force according to an output from the detection algorithm (Fig. 9: force signal vectors in Cartesian coordinates; Equations (9) and (10), force models used to infer intended direction).
Solely for the sake of expediting prosecution, Examiner presents the art of Wood.  Other arts which teach discrimination between a plurality of levels of muscle contraction in the technology of movement assistant/human intention detection are provided in the Conclusion (see pertinent arts of reference).  A select few (of many) have been presented for compact prosecution.
It would have been obvious to one having skill in the art before the effective filing date to have modified Huo to include discrimination of levels of muscle contraction activity as taught by Wood, the motivation being that such levels of discrimination can be utilized to correspond to specific levels of control  of other circuitry or another device (Paragraph 0022, 0038).
Alternatively or additionally, Huo may implicitly teach detection of varying levels of muscle contraction activity since detecting contact pressure between the human and the exoskeleton muscle implicitly identifies a level of muscle contraction based on the forces imparted on the exoskeleton, and Huo further teaches differentiation of these identified forces (Figs. 8, 9).  Examiner further notes that Applicant’s Specification states: “FSRs are capable of measuring the force change due to muscle contraction and relaxation,” wherein Huo utilizes FSRs positioned in a ring structure highly akin to Applicant’s.  Huo further describes modeling the forces caused by the shape change of the muscle, which may also be interpreted as a level of muscle contraction (Page 359, left column).
Re. Claim 40: Huo in view of Wood teach the human intention detection device according to claim 1.  Huo further teaches the device 
comprising a second force sensing device configured to mount around a lower part of the same limb as said first force sensing device (Fig. 1: forearm ring),
wherein the second force sensing device comprises a plurality of force sensors spatially distributed to allow detection of different muscle parts of the human user's lower part of the limb (Fig. 1: force sensing resistors distributed about forearm ring),
and to generate outputs accordingly and wherein the processor device is configured to receive outputs from the force sensors of the second force sensing device (Fig. 3: output of FSRs input into control architecture) and
to output in real-time the intended motion and the intended force in response to outputs from the force sensors of the first and second force sensing devices (Fig. 4: model involving both upper arm and lower arm; see earlier citations of Figs. 7-9).
Re. Claim 41: Huo in view of Wood teaches the human intention detection device according to claim 1.  Huo further teaches the device wherein the first force sensing device is configured to mount on the upper arm of the human user (Fig. 1: upper arm ring).
Re. Claim 42: Huo in view of Wood teaches the human intention detection device according to claim 40.  Huo further teaches the device wherein the first force sensing device is configured to mount on the upper arm of the human user and the second force sensing device is configured to mount on the forearm of the human user (Fig. 1: forearm ring).
Re. Claim 44: Huo in view of Wood teaches the human intention detection device according to claim 1.  Huo further teaches the device wherein the force sensing device comprises a strap with the plurality of force sensors arranged on a line, on the side of the strap, which is configured to face the human user's upper limb part (Fig. 1: upper arm ring is composed of strap with FSRs embedded to face the user’s upper limb part).
Re. Claim 45: Huo in view of Wood teaches the human intention detection device according to claim 1.  Huo further teaches the device wherein the plurality of force sensors are Force Sensitive Resistor type sensors (Abstract: “A force sensing system made of multiple force sensing resisters (FSRs…”).
Re. Claim 49: Huo in view of Wood teaches the human intention detection device according to claim 1.  Huo further teaches the device wherein information obtained from force reading and data fusion, is used to detect the intended motion and the intended force (Figs. 7-9: intended and observed trajectories are derived from models utilizing detected force processed through at least equations; Page 358, B. Control Architecture: see “motion intention”; Page 360: equations (9) and (10) are force models used to infer human motion intention; see earlier citation of Fig. 3 regarding data fusion).  
Re. Claim 50: Huo in view of Wood teaches the human intention detection device according to claim 1.  Huo further teaches the device wherein the first device comprises a strap or a sleeve configured to mount around an upper arm of the human user (Fig. 1: an upper arm ring can be considered a strap, particularly since the ring is shown to be flexibly adjustable to a user’s arm),
wherein a plurality of force sensing devices are spatially distributed on the strap or sleeve so as to allow detection of contraction at a plurality of positions along biceps brachii and/or brachialis when the strap or sleeve is mounted on the upper arm of the human user (Fig. 1: embedded force sensing resistors within upper arm sleeve are fully capable of allowing detection of contraction at a plurality of positions along the biceps brachii – see device attached to user).
Re. Claim 53: Huo in view of Wood teaches the human intention detection device according to claim 1.  Huo further teaches the device wherein the first force sensing device comprises a strap or sleeve on which the plurality of force sensors are mounted at different positions (Fig. 1: upper arm and forearm rings have FSR sensors mounted at different positions).
Re. Claim 56: Huo in view of Wood teaches a method of using the device of claim 1.  Huo also teaches the method for controlling a robotic arm comprising an actuator, which is configured to be worn by a human user comprising providing the human intention detection device of claim 1 to a human user (Fig. 1: exoskeleton system includes FSR rings), 
wherein the human intention detection device is integrated to control said robotic arm comprising an actuator (Abstract: “Guided by the inferred intention, an admittance control strategy is assumed to control the motors of each DOF”), 
which is configured to be worn by the human user (Fig. 1: user wearing the system, including the exoskeleton arm).
Re. Claim 58: Huo in view of Wood teaches a system comprising a human intention detection device according to claim 1.  Hood further teaches an actuator device configured to control said actuator device in response to the output from the human intention detection device (Abstract: “Guided by the inferred intention, an admittance control strategy is assumed to control the motors of each DOF”).

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over:
Huo et al. "Control of a rehabilitation robotic exoskeleton based on intentional reaching direction," 2010 International Symposium on Micro-NanoMechatronics and Human Science, 2010, pp. 357-362, doi: 10.1109/MHS.2010.5669522 (hereinafter – Huo)
Wood et al. (US 20020143277 A1) (hereinafter – Wood)
Sakr et al. (2016). On the estimation of isometric wrist/forearm torque about three axes using Force Myography. 827-832. 10.1109/BIOROB.2016.7523730 (hereinafter – Sakr) (cited from Applicant’s IDS dated March 12, 2019).
Re. Claim 46: Huo in view of Wood teaches the human intention detection device according to claim 1, but does not teach the device wherein the detection algorithm implements a support machine vector (SVM) or a neural network (NN) for classifying the intended motion and the intended force.
Sakr teaches analogous art in the technology of motor signal assessment (Abstract), and further teaches the device wherein the detection algorithm implements a support machine vector (SVM) or a neural network (NN) for classifying the intended motion and the intended force (Page 630: support vector regression and artificial neural networks are both used).
It would have been obvious to one having skill in the art before the effective filing date to have modified Huo in view of Wood to include the use of either a support vector machine (SVM) and/or neural networks (NN) as taught by Sakr, the motivation being that such algorithms are capable of distinguishing movement in specific anatomical directions (such as pronation-supination, flexion-extension, and radial-ulnar) (see Fig. 5 and Table II) , which provides additional metrics to be used in the motion control device of Huo in view of Wood.
Re. Claim 47: Huo in view of Wood in view of Sakr teach the human intention detection device according to claim 46.  Huo, Wood, and Sakr teach the device wherein the intended motion and the intended force are classified by computing required features through data fusion and raw sensor values (Sakr, Page 829, A. Data processing: sensor data from three different directions processed to yield predicted directions of torque; SVM is an algorithm which maps data to higher-dimensional feature space; additionally or alternatively, Huo, Fig. 3: control architecture includes raw data from FSRs and/or encoders, as well as additional features derived from a force model, IRD construction, mode recognition, and any feature found in equations (1)-(16); Examiner notes that the term “data fusion” is not provided with any context within the claim and possesses the broadest reasonable interpretation of using more than one type of data).
Re. Claim 48: Huo in view of Wood teaches the human intention detection device according to claim 1.  Huo utilizes a model which does not require training, and thus also does not require generating test data and including performing a training session to train the model; however, Sakr teaches the use of both SVM and NN which would be reasonable to combine with Huo, as stated above (see rejection of claim 46).  Thus, Huo in view of Wood, in view of Sakr teach the claim requirements of claim 48.  In the combination, Sakr further teaches:
wherein the detection algorithm comprises a training session (Page 830, C. Analysis: “The data was divided into 60% for training and 40% for testing. The SVM and ANN models were trained using the training data”),
wherein the human user performs a plurality of intended motions for generating test data (Page 829, A. Data processing: data from pronation-supination, flexion-extension, and radial ulnar motion sessions used to generate data later divided into training and test data in previous citation),
wherein the detection algorithm further comprises computing accuracy in response to the test data (Tables II, III: R-square and NRMSE values, i.e., a metric of accuracy, as described in IV. Conclusion),
and wherein the detection algorithm also comprises selecting features (Page 830, 1. Support Vector Regression (SVR): SVR maps input data to a higher-dimensional feature space, which can be considered features which are selected since they are utilized in further processing; Page 830, 2. Artificial Neural Network (ANN): Examiner notes that feature selection is done in the intermediate layers of a neural network – operations performed in a training phase of a neural network produce combinations of variables which result in better performance on training data; Examiner notes that no specific definition is provided for the term “features” in the claims), 
which can be obtained from both data fusion and original signals from FSRs for use in outputting said real-time intended motion and intended force based on the training sessions results. 
Examiner notes that the steps of generating a test data set, training an algorithm, and assessing accuracy thereof are common steps in evaluating the performance of many well-known machine learning algorithms.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over:
Huo et al. "Control of a rehabilitation robotic exoskeleton based on intentional reaching direction," 2010 International Symposium on Micro-NanoMechatronics and Human Science, 2010, pp. 357-362, doi: 10.1109/MHS.2010.5669522 (hereinafter – Huo)
Wood et al. (US 20020143277 A1) (hereinafter – Wood)
Sankai (U.S. 2019/0183713 A1) (hereinafter – Sankai).
Re. Claim 51: Huo in view of Wood teaches the human intention detection device according to claim 1, and further teaches the device 
comprising 5-8 FSRs spatially distributed (Fig. 1: a total of 6 FSR sensors distributed between upper arm and forearm rings),
as well as, at least two different positions perpendicular to the length of the biceps brachii (Fig. 1: FSRs are arranged along length of upper arm ring, thus perpendicular to the length of the biceps).
Huo in view of Wood does not teach the device comprising FSRs spatially distributed to cover at least three different positions along a length of the biceps brachii.
Sankai teaches analogous art in the technology of assessing limb motion signals (Abstract), and further teaches the device comprising sensors spatially distributed to cover at least three different positions along a length of the biceps brachii (Fig. 7, as described in Paragraph 0156: plurality of biological sensors arranged at regular intervals along the flow of a biceps muscle Paragraphs 0075, 0193: embodiments in which the device can be applied to the upper limbs, wherein providing a plurality of sensors along the muscles of the upper limbs would reasonably read upon the requirement of at least three different positions along the length of the biceps brachii).
It would have been obvious to one having skill in the art before the effective filing date to have modified Huo in view of Wood to have included additional sensors placed along the length of the biceps as taught by Sankai, the motivation being that such signals can be compared to filter specific frequency components and map signals to specific portions of the upper body (Paragraphs 0160-0166).  Examiner further notes that such a modification of Huo in view of Wood in view of Sankai also yields more data points along the length of the muscle belly as opposed to a singular point along its length, which would better enhance consistency of measurement or selection of an ideal signal since contractile forces may differ along different lengths of the muscle belly.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over:
Huo et al. "Control of a rehabilitation robotic exoskeleton based on intentional reaching direction," 2010 International Symposium on Micro-NanoMechatronics and Human Science, 2010, pp. 357-362, doi: 10.1109/MHS.2010.5669522 (hereinafter – Huo)
Wood et al. (US 20020143277 A1) (hereinafter – Wood)
Sankai (U.S. 2019/0183713 A1) (hereinafter – Sankai)
Sakr et al. (2016). On the estimation of isometric wrist/forearm torque about three axes using Force Myography. 827-832. 10.1109/BIOROB.2016.7523730 (hereinafter – Sakr) (cited from Applicant’s IDS dated March 12, 2019).
Re. Claim 52: Huo in view of Wood in view of Sankai teach the human intention detection device according to claim 51, but does not teach the device wherein the detection algorithm is configured to output one or more intended motions selected from: flexion, extension, pronation or supination, in response to outputs from the plurality of force sensing devices. 
Sakr teaches the device wherein the detection algorithm is configured to output one or more intended motions selected from: flexion, extension, pronation or supination, in response to outputs from the plurality of force sensing devices (Tables II, III: pronation-supination, flexion-extension, and radial-ulnar motions assessed).
It would have been obvious to one having skill in the art before the effective filing date to have modified Huo in view of Wood in view of Sankai to include outputting at least one or more intended motions selected from flexion, extension, pronation or supination as taught by Sakr, the motivation being that Huo teaches assessment of intended motion in a three-dimensional Cartesian coordinate plane (Fig. 7), and features such as flexion, extension, pronation or supination provide further measurements to assess movement in an anatomical context, which would provide further detail in the motion control device of Huo in view of Wood.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over:
Huo et al. "Control of a rehabilitation robotic exoskeleton based on intentional reaching direction," 2010 International Symposium on Micro-NanoMechatronics and Human Science, 2010, pp. 357-362, doi: 10.1109/MHS.2010.5669522 (hereinafter – Huo)
Wood et al. (US 20020143277 A1) (hereinafter – Wood)
Morita et al. (U.S. 9,392,954 B2) (hereinafter – Morita).
Re. Claim 57: Huo in view of Wood teaches the human intention detection device according to claim 56, but does not teach the device wherein said robotic arm comprising an actuator, which is configured to be worn by the human user is further configured for controlling an actuator in a virtual reality and/or gaming setup.
Morita teaches analogous art in the technology of assessing motion from muscle signals (Col. 3, line 65 – Col. 4, line 7), and further teaches the device configured for controlling an actuator in a virtual reality and/or gaming setup (Col. 43, lines 30-40: usage of motion classification program in operating robotic suits or activate motors for power assistance or to control virtual reality devices and sensory games).
It would have been obvious to one having skill in the art before the effective filing date to have modified Huo in view of Wood to include applying the invention to control an actuator in a virtual reality or gaming setup as taught  by Morita, the motivation being that Morita identifies such an operation as an obvious industrial capability of the device; furthermore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include such a use of the system of Huo in view of Wood in a virtual reality or gaming setup as taught by Morita, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 40-42, and 44-58  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the terms “intended force” and “intended motion” are not provided with context; any motion detected by the device which is generated by the user or any detected force imparted on the device by a user can be considered intended.  Examiner recommends amending to provide further limitations regarding the term “intended” to better capture the concept of a force or motion which is not fully performed by the user, but predicted or assisted by the device.  Furthermore, without additional limitations regarding the term “muscle contraction,” any forces detected due to a contraction, i.e., shape or positioning change of muscle(s), under broadest reasonable interpretation, may be interpreted as a force arising from a degree of muscle contraction; the claims do not specify, for example, if the force is solely the contractile force in a particular direction of muscle contraction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wijesundar et al. (US 20180303698 A1) – Paragraph 0090: suitable sensors include pressure sensors to define a level of joints stiffness and muscle contracture;
Aiiki et al. (US 20150224309 A1) – Paragraph 0056-0061: levels of muscle contractility determined prior to applying assistance;
Cook (US 5275174 A) – Abstract: assessment of a physiological state of a body joint via comparison of first and second levels of muscle contraction against known resistances;
Lei et al. (US 20100292617 A1) (hereinafter – Lei) – Paragraphs 0043-0051: muscle contraction level estimated from signals to determine intention for movement assistance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791